LAWiHWBABY_

NOT FOR PUBLICATION ]N WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

NO. 30l66

IN THE INTERMEDIATE COURT OF APPEALS

 

?‘-.2
oF THE sTATE 0F HAwAr1 §§
;§ m§
§ mg
sTATE oF HAwArI, P1ainciff-Appe11ee, ~~ gs
533 .

ALFRED N. sPINNEY, aka ALAPALEKA sPINNEY, Defendant4§ppe11a§t
f_f_'¢ § w

APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
(CASE NO. 3DTA-09-Ol763)

ORDER DISMISSING APPEAL PURSUANT TO HRAP RULE 30
(By: Fujise, Presiding Judge, Reifurth and Ginoza, JJ.%

Upon review of the record, it appears that:

(l) Defendant-Appellant Alfred Napahuelua Spinney

(Appellant) filed a notice of appeal on October 23, 2009;

(2) on April l, 2010, the appellate clerk filed the

record on appeal and informed Appellant that the jurisdictional

statement was due on April 1l, 2010, and the opening brief was

due on May ll, 20l0;
(3) Appellant did not file either document;

(4) on June l7, 2010, the appellate clerk informed

Appellant that: (a) the time to file the jurisdictional statement

and opening brief had expired, (b) the matter would be called to

the attention of the court on June 24, 2010, and (c) the appeal

may be dismissed, and

(5) Appellant did not file the required documents nor

request relief from default. Therefore,

NOT FOR PUBLICATION ]N WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

IT IS HEREBY ORDERED that the appeal is dismissed

pursuant to HawaFi Rules of Appellate Procedure Rule 30.

DATED: Honolulu, HawaiTq

September`l,72O1O.

Presidzlg Jud  `

jamal/nam 

Associate Judge

A-r~u¢!é\`@»

Associate Judge